El Juez Asociado, Su. Wole,
emitió la opinión del. tribunal.
Los apelantes entablaron este pleito ante la Corte de Dis-trito de San Juan, alegando que eran Lijos legítimos de Don Eladio Díaz, y que este último era hijo natural reconocido de *58Don Lucas Díaz y Suárez,- que dicho Lucas Díaz y Suárez falleció, dejando un testamento en que había omitido hacer disposiciones a favor de los apelantes. Las verdaderas cues-tiones a resolver sometidas a la consideración de la corte inferior y este tribunal, fueron si los apelantes probaron que eran hijos legítimos del que alegaron ser su padre, y si pro-baron que su dicho padre era hijo natural de Lucas Díaz y Suárez.
Una cuestión preliminar es, si la contestación niega sufi-cientemente el nacimiento legítimo y filiación de los apelantes. La demanda n,o alega directamente que los apelantes eran hi-jos de Eladio Díaz, pero da a entender eso al hacer uso de tales palabras como “heredero” e “hijos del hijo.” La con-testación admite específicamente ciertos hechos pero niega todos los demás. Ninguno de esos hechos específicos que fue-, ron admitidos en la contestación, incluye filiación ni paterni-dad, sino que todos se refieren al fallecimiento de Lucas Díaz, al otorgamiento' de su testamento y a los bienes que dejó. Además, la contestación niega específicamente por falta de información, la afirmación de que los apelantes compongan la Sucesión de Eladio Díaz. Se negó suficientemente la pater-nidad y filiación.
La única prueba tendente a demostrar la filiación, fué el testamento dé Eladio Díaz, que'había sido otorgado ante un notario. Esto no era suficiente. Un testamento otorgado en 1893, no es prueba de la verdad de todo lo que refiere. El no-tario simplemente da fe de la identidad del testador y del ob-jeto del documento. El modo de probar la filiación de hijos legítimos es mediante la prueba del matrimonio de los padres y del nacimiento de sus hijos.
Admitiendo por el momento que la cuestión de si Eladio Díaz era hijo natural de Lucas Díaz, había sido debidamente planteada, nos inclinamos a convenir con el tribunal senten-ciador en que la prueba no fué suficiente. La prueba más importante fué la presentada por el encargado del archivo de las partidas de bautismo, que demostraba que el mismo Lucas *59Díaz había ordenado qne se consignara en el registro, qne Eladio Díaz era sn hijo natural. Las otras pruebas, podemos añadir entre paréntesis, son análogas, a las presentadas con el propósito de demostrar la filiación, o son demasiado remo-tas. Sea como fuere, nosotros creemos qne cuando la persona o personas qne pudieron legalmente negar la filiación o reco-nocimiento, fian fallecido, entonces la prueba debe .ser com-pleta y convincente. No nos detenemos en la consideración de esta prueba, porque creemos que no sostiene la demanda. Dicha demanda fué entablada, partiendo los demandantés del supuesto de que no era necesario deducir una acción sobre reconocimiento, porque el padre de los demandantes había tenido la condición legal de hijo natural reconocido. Puede ser que la prueba tienda a demostrar el derecho de entablar una acción sobre reconocimiento, pero no demuestra que Ela-dio Días tenía la condición de hijo natural reconocido.
Los casos de Juana Meléndez v. Pedro de Diego, resuelto en 3 de diciembre de 1908; Isabel Silva v. Jaime Salamanca, resuelto en 11 de marzo de 1908; y Aviles v. Sucesión Lange, resuelto en 30 de enero de 1905, no son aplicables al presente caso, en cuanto a la presunción de la capacidad de los padres de Eladio Díaz para contraer un matrimonio válido, porque como hemos dicho anteriormente, éste no es un pleito enta-blado con el objeto de probar la condición legal de los deman-dantes, sino que se presume que tal condición legal es real, empleando en la demanda palabras tales como “hijos del hijo natural reconocido de dicho Lucas Dias.” Si se pretendiera identificar el presente pleito como una acción sobre recono-cimiento, entonces la demanda resultaría fatalmente defec-tuosa, por no expresarse en ella la capacidad de los padres para contraer matrimonio, ni el modo de reconocimiento.
Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary y del Toro.